                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

AARON C. BERTA,

              Plaintiff,

       v.                                           Case No. 3:17-cv-00077-JPG-MAB

ROBERT BLANKENSHIP, et al.,

              Defendants.

                                      JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Jeffrey Arendell, David Joseph, and Randy Young, and that this matter is

DISMISSED WITH PREJUDICE.

DATED: June 20, 2019




                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY: s/Tina Gray
                                                        Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
